569 F.2d 1314
UNITED STATES of America, Plaintiff-Appellee,v.James B. SPARLIN, Defendant-Appellant.
No. 77-5480

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 23, 1978.
James B. Sparlin, pro se.
Kenneth J. Mighell, U. S. Atty., Fort Worth, Tex., Shirley Baccus-Lobel, Asst. U. S. Atty., Dallas, Tex., R. H. Wallace, Asst. U. S. Atty., Fort Worth, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM.


1
This is a companion case to U. S. v. Carter, 5 Cir. 1978, 568 F.2d 453 and U. S. v. Moore, 569 F.2d 1312, decided this date.  Those two cases dispose of the issues in the instant case except the following.


2
Appellant's contention that he was denied a reasonable opportunity to obtain counsel is refuted by the record.  He was granted a continuance of both his arraignment and his trial to enable him to retain counsel.  The court informed appellant that he would not be granted any further delay, yet he appeared at trial without counsel.  It is clear that appellant proceeded pro se below, as in this court, because he desired to do so.


3
We find nothing in the record to support contentions that appellant was ridiculed by the trial judge at pretrial and at trial and that the U.S. Attorney improperly employed public opinion to convict appellant.


4
The evidence was sufficient to support the conviction.  There was no error in instructing the jury.  The sentence imposed was within the discretion of the court.


5
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I